Citation Nr: 0701330	
Decision Date: 01/17/07    Archive Date: 01/25/07

DOCKET NO.  05-32 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
nonservice-connected pension benefits in the calculated 
amount of $52,375.78.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel




INTRODUCTION

The veteran served on active duty from May 1974 to September 
1975.  This matter is before the Board of Veterans' Appeals 
(Board) on appeal from November 2003 and September 2004 
decisions by the Committee on Waivers and Compromises 
(Committee) of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Detroit, Michigan.

In August 2006, a hearing before the undersigned Veterans Law 
Judge was held at the RO.  A transcript of this hearing is of 
record.


FINDINGS OF FACT

1.  In an application for pension received by the RO in 
February 1997, the veteran reported that he had no current 
income.

2.  The veteran was awarded nonservice-connected pension 
benefits effective March 1, 1997, on the basis that his 
countable income did not exceed the maximum annual limit.  He 
was also advised that any changes in income must be promptly 
reported to VA and that all income from all sources must be 
reported.  The attached VA form 21-8768 notified the veteran 
to immediately report any change in his income.

3.  In September 2002, the veteran was informed that an 
income verification match (IVM) revealed that he had 
unreported income beginning in 1997.

4.  The veteran's nonservice-connected pension benefits were 
reduced effective March 1, 1997, and terminated effective 
January 1, 1998, due to excess annual countable income.  This 
action created an overpayment of $52,375.78. 

5.  The veteran intended to misrepresent material facts with 
knowledge that it would result in the erroneous or improper 
award of pension benefits.



CONCLUSION OF LAW

Waiver of recovery of an overpayment of the veteran's 
nonservice-connected pension benefits in the amount of 
$52,375.78 is precluded by a finding of misrepresentation on 
the part of the veteran.  38 U.S.C.A. §§ 5107, 5302(c) (West 
2002 & Supp. 2005); 38 C.F.R. § 1.962(b) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002).  To implement the provisions of the law, 
the VA promulgated regulations at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).

However, the VCAA is inapplicable to claims such as the one 
decided herein.  See Barger v. Principi, 16 Vet. App. 132 
(2002).  In Barger, the United States Court of Appeals for 
Veterans Claims held that the VCAA, with its expanded duties, 
is not applicable to certain cases, pointing out that the 
statute at issue in such cases (Chapter 53) was not found in 
Title 38, United States Code, Chapter 51 (i.e. the laws 
changed by the VCAA).  Therefore, the VCAA (and, it follows, 
its implementing regulations) is not for application in this 
matter.

(The Board notes at this juncture that efforts have been made 
by the Board and the RO to locate and obtain the veteran's 
IVM file.  All efforts have been futile, and it may be that 
the IVM file has been destroyed.  However, the Board also 
notes that the information contained in the claims file is 
sufficient to decide the veteran's appeal.)

In an application for pension received by the RO in February 
1997, the veteran indicated that he last received income in 
January 1997.  Currently, he was no longer employed and had 
no income, to include wages from employment.  The application 
was signed by the veteran.  

In a March 1997 letter, the RO advised the veteran to report 
any changes in his income as soon as possible.

In April 1997, the veteran was awarded nonservice-connected 
pension benefits, effective March 1, 1997, on the basis of $0 
in countable income.  In a May 1997 letter advising him of 
the award, it was stated that the award was based on 
countable annual income of $0.  It was stated:

The rate of VA pension depends on total 
"family" income which includes the 
payee's income and that of any 
dependents.  We must adjust your payments 
whenever this income changes.  You must 
notify us immediately if income is 
received from any source other than that 
shown above.  You must also report any 
changes in the income shown above.  Your 
failure to promptly tell VA about income 
changes may create an overpayment which 
will have to be repaid.  

Enclosed with the notification of his award was VA Form 21-
8768, which notified the veteran to immediately report any 
change in income for him or his dependents.

In September 2002, the veteran was informed that an IVM 
revealed that he had unreported income beginning in 1997.

The veteran's nonservice-connected pension benefits were 
reduced effective March 1, 1997, and terminated effective 
January 1, 1998, due to excess annual countable income.  This 
action created an overpayment of $52,375.78.

In March 2003, the veteran requested waiver of recovery of 
the overpayment charged.  He stated, "I have never hid the 
fact that I work and have always worked."  He also stated 
that he thought pension award was based on his physical 
disability, not on his income.

In September 2004, the RO's Committee denied the veteran's 
request for waiver of recovery of the overpayment, finding 
that not reporting his employment income when it first was 
earned constituted misrepresentation of income, which is a 
bar to waiver.

The veteran testified during an August 2006 hearing before 
the undersigned that he thought that he was awarded VA 
pension because of his illness alone.  He essentially stated 
that he was not aware the VA nonservice-connected pension is 
an income-dependent program.

Pursuant to 38 U.S.C.A. § 5302(c), a finding of fraud, 
misrepresentation, or bad faith precludes a grant of a waiver 
of recovery of the overpayment.  If misrepresentation is 
involved, the misrepresentation must be more than non-willful 
or mere inadvertence.  38 C.F.R. § 1.962(b).  In ascertaining 
whether fraud or misrepresentation was involved, it is 
helpful to turn to the VA manual for guidance to the RO's 
committee on waivers.  It is stated:

Fraud and misrepresentation.  Although 
these are listed as separate elements in 
Section 5302(c), they both contain common 
characteristics and should be considered 
as a single element.  In order to 
establish fraud or misrepresentation, a 
Committee must determine that there was a 
willful misrepresentation of a material 
fact, or the willful failure to disclose 
a material fact, with the intent of 
obtaining or retaining, or assisting an 
individual to obtain or retain, 
eligibility for VA benefits.  A Committee 
must show that the willful intent to 
either misrepresent or fail to disclose 
was done with the [appellant's] knowledge 
that such misrepresentation or failure 
would result in the erroneous or improper 
award or erroneous retention of VA 
benefits.

VA Manual MP-4, Part I, Chapter 8, § 8B.02 (1993).

In reviewing the evidence of record, the Board concludes that 
the evidence supports the conclusion that the veteran 
intended to misrepresent material facts with regard to his 
countable income.  There was an obvious failure to report his 
employment income, which caused the overpayment, and the 
weight of the evidence establishes that the failure to report 
this income was done with willful intent knowing that he was 
improperly receiving benefits.  On his 1997 VA pension 
application, the veteran specifically reported that he was 
not working and had $0 of income.  However, his subsequent 
failure to report income beginning in 1997 tends to show 
willful misrepresentation.  Specifically, despite his 
statements to the contrary, he was notified that his award of 
pension was predicated on him having no income (see letters 
from the RO dated in March 1997 and May 1997), yet he took no 
action to report any change in income.  It was not until an 
IVM in 2002 that the VA was made aware of the veteran's 
failure to report his income.  Only after receiving notice of 
the IVM did the veteran acknowledge this income.  The 
evidence therefore weighs heavily in favor of the conclusion 
that he was misleading the government in an attempt to obtain 
nonservice-connected pension benefits that were not 
rightfully his.  

The Board finds that the RO's notifications regarding the 
veteran's responsibilities as a VA pension recipient were 
clear in their content and instructions.  The veteran's 
failure to report earned income is considered "more than non-
willful or mere inadvertence."  Under the circumstances, the 
Board finds that the preponderance of the evidence supports a 
finding of misrepresentation on the part of the veteran in 
the creation of the overpayment in the amount of $52,375.78.  
See 38 U.S.C.A. § 5302(c). 




ORDER

Waiver of recovery of an overpayment of nonservice-connected 
pension benefits in the amount of $52,375.78 is denied.



____________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


